


Exhibit 10.1

 

[g198083kgi001.jpg]

 

12001 Tech Center Drive

Livonia, Michigan 48150

 

August 23, 2013

 

Pat Olney

[REDACTED]

[REDACTED]

[REDACTED]

 

STRICTLY PRIVATE AND CONFIDENTIAL

 

Dear Pat:

 

This letter confirms our verbal offer of employment by TRW Automotive Inc. (the
Company) as Executive Vice President, and Chief Operating Officer.  In this
capacity, you will report to John Plant, Chief Executive Officer.  You will also
become a member of our Executive Committee.  In this role you will be located at
our campus in Livonia, Michigan.

 

This offer of employment is contingent upon the following:

 

·                  approval of the Compensation Committee of the Board of
Directors;

·                  satisfactory completion of a TRW substance screening test,
and background/reference checks;

·                  signed acceptance of the “Applicant’s Certification” as noted
in the Application for Employment;

·                  execution of the Employment Agreement; and

·                  eligibility for employment in the United States of America,
however, in the event of you not being initially eligible for employment in the
United States of America, we will employ you in a European affiliated company
for up to one year until you qualify for an L1 Visa.

 

An outline of the offer and conditions relating to your prospective employment
with the Company are as follows:

 

--------------------------------------------------------------------------------


 

Compensation

 

Salary: Effective on your date of hire, your base salary will be $850,000.00 USD
per year.  This salary will be the basis for calculation of any annual incentive
payment.

 

Operational Incentive Plan: You will be eligible to participate in the
Operational Incentive Plan with a target incentive level of 120% of your base
salary over the plan year.  Target incentive is payable upon achievement of
certain levels of performance in accordance with the terms and conditions of the
plan.  The Company reserves the right to change the plan at its discretion.  The
incentive is generally payable in February of the calendar year following the
plan year.

 

Long Term Incentive Plan:  You will be eligible to participate in the TRW
Automotive Holdings Corp. 2012 Stock Incentive Plan. The Plan permits the grant
of non-qualified stock options, restricted stock units (RSUs), Stock-Settled
Appreciation Rights (SSARs) and certain other stock-based awards.  Eligibility
to participate is contingent upon meeting certain stock ownership guidelines. 
You are required to own and retain at least 50,000 shares.  You may meet your
ownership requirements by purchasing 5,000 shares by May 2014 and by retaining
all vested equity from the Stock Incentive Plan and 401K match until you reach
50,000 shares.

 

In late February or early March 2014 and subject to the approval of the
Compensation Committee, you will receive $1,800,000 of value in an initial
equity award in the same format and ratio of award vehicles (RSUs, PSUs and
SSARs) as the CEO.  It is normal practice and anticipated that a three (3) year
ratable vesting schedule (1/3 each year for three years) will apply to these
awards.

 

Severance:  The terms of your severance arrangement are detailed in your
employment agreement.

 

Sign on Bonus:  A gross payment in the amount of $500,000 will be provided as
soon as practical upon your joining TRW.  This payment will be repaid by you if
you leave TRW prior to completing two years of employment.

 

Temporary Housing and Schooling:  A net payment in the amount of $50,000 will be
provided to cover temporary housing.  In addition, if you are required to re-pay
your children’s tuition for the 2013/2014 school to your current employer, TRW
will reimburse you for this expense.

 

Benefits

 

TRW Automotive Retirement Savings Plan and Benefits Equalization Plan:  You will
be eligible to participate in the TRW Automotive Retirement Savings Plan for
Salaried Employees, a 401(k) savings plan wherein you can defer a percentage of
your eligible earnings up to certain Internal Revenue Code limits and receive a
TRW company match on the first 6% of your contributions.

 

2

--------------------------------------------------------------------------------


 

Additionally,  you will be eligible to participate in the TRW Automotive
Benefits Equalization Plan, a nonqualified benefit plan that which allows you to
make-up deferrals to the Company’s 401(k) Plan that are otherwise unavailable
due to the aforementioned limitations.

 

Details of these Plans will be provided to you upon commencement of your
employment.

 

TRW Automotive Defined Contribution Salaried Retirement Plan:  You will be
eligible to participate in the TRW Automotive Defined Contribution Salaried
Retirement Plan, a non-qualified benefit plan under which the Company will make
periodic contributions on your behalf in the amount of 15% of eligible earnings.
For this purpose, eligible earnings are defined as your annual base salary and
incentive compensation as may be paid under the aforementioned Operational
Incentive Plan.

 

Employee Benefit Plans:  You will be eligible for coverage under the Company’s
health care plans, disability and group life insurance in accordance with the
terms and conditions of such plans.

 

Vacation:  Vacation time off will be administered in accordance with the terms
and conditions of the Company’s vacation policy, which does not provide for any
carryover of vacation days to future years or for any buyout of vacation days.
You will be eligible for four weeks of vacation each calendar year.

 

Vehicle Allowance:  You will be provided with a monthly automobile allowance of
$1,830, subject to adjustment from time to time.

 

Financial Planning:  The Company will pay for financial planning counseling
based on the current program offered to other TRW executives.  This includes
quarterly meetings and annual tax planning.

 

Conditions of Employment

 

Employment Agreement.  Upon commencement of your employment, it is expected that
you will enter into an employment agreement with the Company which, amongst
other applicable items, provides for termination of employment by either party,
non-compete and confidentiality clauses.

 

A draft of this agreement is enclosed; the agreement will be finalized with you
in due course.

 

TRW Policies and Directives.  All employees are expected to be aware of and
follow the Company’s policy statements and Company directives that are available
in each department.  A Standards of Conduct booklet references the most
important of these and is given to each new employee.

 

3

--------------------------------------------------------------------------------


 

Problem Resolution Policy.  All Company employees are bound by the Company’s
Problem Resolution Policy and agree that before pursuing any legal action
against the Company, challenging an employment decision involving a legally
protected right, such a claim must first be submitted to alternative dispute
resolution.  A copy of the Company’s Problem Resolution Policy is available upon
request.

 

Illegal Immigration Reform and Immigrant Responsibility Act (IIAIRA) and
Immigration Reform and Control Act (IRCA).  In order to verify eligibility to
work in the United States, all employees must provide documentation in
compliance with IIAIRA and IRCA.  Documentation that satisfies this requirement
is listed on an enclosure to this letter.  All employees must provide this
documentation on the first day of work.

 

John and the entire executive team are looking forward to you joining us later
this year.

 

Yours truly,

 

 

 

 

 

 

 

 

/s/ Neil E. Marchuk

 

 

Neil E. Marchuk

 

 

Executive Vice President

 

 

Human Resources

 

 

 

 

 

Enclosure

 

 

 

 

 

cc: John Plant

 

 

cc: Francois Castaing

 

 

 

 

I hereby accept the Offer and Conditions of Employment:

 

 

/s/ Pat Olney

 

August 30, 2013

PAT OLNEY

 

DATE

 

Please sign and return to me the duplicate copy of the offer letter at your
earliest convenience, but no later than September 06, 2013.

 

4

--------------------------------------------------------------------------------
